Title: From George Washington to Charles-Henri d’Arsac, chevalier de Ternay, 8 September 1780
From: Washington, George
To: Ternay, Charles-Henri d’Arsac, chevalier de


                        

                            
                            Sir
                            Head Quarters New Bridge Bergen County Septr 8th 1780
                        
                        I have received the letter which you did me the honor to write me the 21st of last month. Whenever
                            circumstances may require the attendance of the two officers, they will be instructed to repair to your orders.
                        I have the honor to propose the 20th instant for our intended interview—I shall be at Hartford on that day,
                            if the time is agreeable to you—where I shall at least have the pleasure to assure you personally of my esteem and
                            attachment. I am Sir Your Most Odedt & huml servant
                        